Hudgins, J.,
delivered the opinion of the court.
The only question presented in this case is whether under the will of William T. Watson his son, Jesse R. Watson, was devised a fee simple or a life estate in certain lands. This will was construed in an opinion pub*72lished January term, 1934, in Powell v. Holland et al., 161 Va. 851, 172 S. E. 293. It was there held that under his father’s will Jesse R. Watson took only a life estate in the lands described, with remainder in his surviving children. The trial court in this case so held.
We, therefore, affirm its judgment.

Affirmed.